


110 HR 3956 IH: Coin Modernization and Taxpayer

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3956
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. Space (for
			 himself, Mr. Gutierrez, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of the Treasury to prescribe
		  the weights and the compositions of circulating coins, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coin Modernization and Taxpayer
			 Savings Act of 2007.
		2.Weights and
			 compositions of circulating coins
			(a)Weight and
			 composition of circulating coins determined by the
			 secretarySection 5112(c) of title 31, United States Code, is
			 amended to read as follows:
				
					(c)Weight and
				composition of coins
						(1)In
				generalThe Secretary shall prescribe the weight and the
				composition of the dollar, half dollar, quarter dollar, dime, 5-cent, and
				1-cent coins.
						(2)Factors to be
				consideredIn prescribing the weight and the composition of the
				dollar, half dollar, quarter dollar, dime, 5-cent, and 1-cent coins, the
				Secretary shall consider—
							(A)factors relevant
				to the acceptability of new coinage materials, including the effect on vending
				machines; and
							(B)such other factors
				that the Secretary considers, in the Secretary’s sole discretion, to be
				appropriate.
							.
			(b)Technical and
			 conforming amendments
				(1)Section 5112(a) of
			 title 31, United States Code, is amended—
					(A)in paragraph (2),
			 by striking and weighs 11.34 grams;
					(B)in paragraph (3),
			 by striking and weighs 5.67 grams;
					(C)in paragraph (4),
			 by striking and weighs 2.268 grams;
					(D)in paragraph (5),
			 by striking and weighs 5 grams; and
					(E)by striking
			 paragraph (6) and inserting the following new paragraph:
						
							(6)A 1-cent coin that is 0.75 inch in
				diameter.
							.
					(2)Section 5112(b) of
			 title 31, United States Code, is amended to read as follows:
					
						(b)Specifications
				for $1 coins and gold coinsThe $1 coin shall be golden in color, have
				a distinctive edge, have tactile and visual features that make the denomination
				of the coin readily discernible, be minted and fabricated in the United States,
				and have similar metallic, anti-counterfeiting properties as United States
				coinage in circulation on the date of enactment of the United States $1 Coin
				Act of 1997. In minting gold coins, the Secretary shall use alloys that vary
				not more than 0.1 percent from the percent of gold required. The specifications
				for alloys are by
				weight.
						.
				(3)Section 5113(a) of
			 title 31, United States Code, is amended—
					(A)in the 1st
			 sentence, by striking and dime coins and inserting dime,
			 5-cent, and 1-cent coins.; and
					(B)by striking the
			 second and third sentences.
					3.Suspension of
			 regulatory authority
			(a)In
			 generalThe regulations
			 prescribed by the Director of the United States Mint, pursuant to a delegation
			 by the Secretary of the Treasury of the Secretary’s authority under section
			 5111(d) of title 31, United States Code, as published in final form in the
			 Federal Register on April 16, 2007 (Vol. 72, No. 72, page 18880, et seq.), and
			 codified as part 82 of chapter 1 of subtitle B of title 31, Code of Federal
			 Regulations, shall cease to apply as of the date of the enactment of this Act,
			 and shall have no force or effect after such date, with respect to 1-cent
			 coins.
			(b)Suspension of
			 prospective regulationsThe Secretary of the Treasury shall have
			 no authority to prescribe any regulations under section 5111(d) of title 31,
			 United States Code, that would limit or prohibit the export, melting, or
			 treatment of the 1-cent coin during the period beginning on the date of the
			 enactment of this Act and ending on the date when the Secretary first issues a
			 1-cent coin with a different metallic content than the 1-cent coins issued as
			 of such date of enactment.
			(c)No effect on
			 other coinsNo provision of this section shall be construed as
			 affecting—
				(1)the applicability
			 of the regulations referred to in subsection (a) to coins other than the 1-cent
			 coin; or
				(2)the authority of
			 the Secretary of the Treasury to prescribe regulations under section 5111(d) of
			 title 31, United States Code, with respect to coins other than the 1-cent
			 coin.
				
